DETAILED ACTION
Claims 1-2, 4-5, 7, 9-16, 18 and 20-25 are pending.  Claims 3, 6, 8, 17 and 19 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 20 and 23-24  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 20, this claim is dependent on cancelled claim 19 and therefore there is no antecedent basis for the limitations in the claim.

The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-2, 4, 7, 9-14, 16, 18, 21-23 and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data. 
Claim 1 recites a control method, i.e. a process, which is a statutory category of invention.  The claim recites ‘employing acquired anonymised consumption data and ambient environment sensor data… as a training set for a machine based learning algorithm’ and ‘establishing using the machine based learning algorithm a planned utility consumption…’, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating data 
This judicial exception is not integrated into a practical application because the additional elements, i.e. ‘acquiring projected activity data and environmental data’ (mere data gathering) are recited at a very high level of generality and are not considered significantly more, see MPEP 2106.05(g) and MPEP 2106.05(d) II (e.g. receiving or transmitting data over a network) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, acquiring data is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim 2 recites ‘adjusting the planned utility consumption… to meet a predetermined criterion’ and ‘establishing a control profile’, i.e. further details of the data processing of claim 1.  Thus this claim recites an abstract idea.
Claim 4 recites ‘establishing at least one control profile of a plurality of control profiles in dependence upon the planned utility consumption’ and ‘dynamically adjusting the at least one control profile of the plurality of control profiles in dependence upon at least an information item’, i.e.. further details of the data processing of claim 1.  Thus this claim recites an abstract idea.

Claim 9 recites ‘incentivizing a user associated with the location to provide the planned utility consumption to a provider of the utility’, i.e. a method of organizing human activity, which is an abstract idea, see MPEP 2106.04(a). Thus this claim recites an abstract idea.
Claim 10 recites ‘monitoring for a portion of the predetermined period of time the actual consumption’ (mere data gathering as noted above), ‘determining whether the actual consumption is within a set of predetermined limits’ (a mental process that may be performed by a human), and ‘rewarding the consumer in dependence upon the set of predetermined limits met ‘ (an abstract method of organizing human activity).  Thus this claim recites an abstract idea.
Claim 11 recites ‘the set of predetermined limits are established in dependence upon at least one of the utility and temporal data’, i.e. further details of processing the data based on other data.  Thus this claim recites an abstract idea.
Claim 12 recites a method of establishing control data, i.e. a process, which is a statutory category of invention.  The claim recites ‘employing acquired anonymised consumption data and ambient environment sensor data… as a training set for a machine based learning algorithm’ and ‘establishing using the machine based learning algorithm a planned utility consumption…’ and ‘establishing at least one control profile of a plurality of control profiles for the controller in dependence upon the planned utility consumption…’, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating data using other 
This judicial exception is not integrated into a practical application because the additional elements, i.e. ‘acquiring projected activity data and environmental data’ (mere data gathering) are recited at a very high level of generality and are not considered significantly more, see MPEP 2106.05(g) and MPEP 2106.05(d) II (e.g. receiving or transmitting data over a network) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, acquiring data is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim 13 recites similar limitations to claim 2 and is rejected under the same rationale.
Claim 14 recites similar limitations to claim 4 and is rejected under the same rationale.
Claim 16 recites similar limitations to claim 7 and is rejected under the same rationale.
Claim 18 recites similar limitations to claims 9 and 10 and is rejected under the same rationale.
Claim 21 recites ‘‘employing acquired anonymised consumption data and ambient environment sensor data… as a training set for a machine based learning algorithm’ and ‘establishing using the machine based learning algorithm a planned utility consumption…’, and ‘establishing at least 
Claim 22 recites ‘employing the acquired consumption data and ambient environment data as a training set for a machine based learning algorithm’ and ‘establishing using the machine based learning algorithm a planned utility consumption…’, and ‘establishing a plurality of control profiles for the controller in dependence upon the planned utility consumption’ i.e.. further details of the data processing of claim 25; see also comments on claim 12 above regarding additional elements.  Thus this claim recites an abstract idea.
Further, this judicial exception is not integrated into a practical application because the additional element of ‘transmitting each control profile of the plurality of control profiles to its associated predetermined element’ is recited at a very high level of generality and are not considered significantly more, see MPEP 2106.05(g) and MPEP 2106.05(d) II (e.g. receiving or transmitting data over a network) and does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, transmitting data is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim 23 recites ‘employing the acquired consumption data and ambient environment data as a training set for a machine based learning algorithm’ and ‘establishing using the machine based 
Further, this judicial exception is not integrated into a practical application because the additional element of ‘transmitting the control profile adjustment to each controller of a physical element’ is recited at a very high level of generality and are not considered significantly more, see MPEP 2106.05(g) and MPEP 2106.05(d) II (e.g. receiving or transmitting data over a network) and does not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, transmitting data is recited at a high level of generality, is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim 25 recites a method of establishing control data, i.e. a process, which is a statutory category of invention.  The claim recites ‘establishing the control data’, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating data that may be performed by a human.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor is well understood, routine and conventional and is not considered significantly more (MPEP 2106.05(d) II).  Thus this claim recites an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 12-14, 21 and 25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horesh et al. U.S. Patent Publication No. 20160091904 (hereinafter Horesh).
Regarding claim 1, Horesh discloses a method of establishing a commitment relating to a utility for a location [0004-0005 —  The method may further comprise predicting based on the constructed thermal behavior model at least forecasted zone temperature values and energy usage values for a next control time period.…  controlling HVAC systems in commercial buildings, residential building and other types of buildings such as hospital, schools, warehouses, airports and hotels (locations); 0020 — optimized HVAC control profile (control variable values over time)  through an optimized combination of on-site energy storage (e.g., lead acid battery etc.) or on-site generation (e.g., CHP generator) along with demand response responded grid (utility) purchased energy; 0047 — A methodology of the present disclosure in one embodiment shown in FIG. 1 may determine simultaneously both the amounts of energy sources to be supplied and the control variables (e.g., temperatures to set to) over a future period of time; 0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone); 0069 —  a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced] comprising: 
employing acquired anonymised consumption data and ambient environment sensor data for a predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power usage (e.g., described above with reference to equations (4)-(5) and formulated as a constraint in equation (10)) may be periodically calibrated in a continuous manner. Dynamic and historical data for system variables, control variables, power (HVAC) usage, weather data, and building operations data may be collected or received to calibrate the thermal model. Dynamic and historical data here refers to a time series data, e.g., data received over time, e.g., 15 minute interval data for past 4 weeks; 0070 — time series data includes at least a zone temperature data associated with a building zone, energy usage data associated with the building zone, building operations data associated with the building zone and ambient temperature data. In one embodiment, at least some of the time series data are received from a building automation controller that is connected to one or more sensors and/or one or more meters in a building. For instance, the building automation controller may be connected to at least a sensor] as a training set for a machine based learning algorithm [0026 — the neural network is trained on historic time-series data (e.g., few weeks' time series data). The entire dataset for neural network training may be randomly divided into three contiguous blocks: 
acquiring projected activity data and environmental data for the predetermined location for a predetermined period of time in the future [0059, Fig. 5 — calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature (environmental data) and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data (projected activity data). The given values for zone temperature may include zone temperature data from previous time periods. The given values for weather data may include ambient temperature from previous time periods and/or the current time period… the control time period (e.g., the next 24 hours)(projected data, predetermined period of time in the future) — element 506 (Fig. 5) inputs weather forecast and building operations data of control time period (the control time period being the next 24 hrs.)];  
establishing using the machine based learning algorithm a planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone].
Regarding claim 2, Horesh discloses at least one of: 
adjusting the planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location to meet a predetermined criterion, the predetermined criterion being selected from the group comprising a measure of the utility consumption, a measure of the utility production, a measure of the cost of the utility consumption, and a measure of the cost of the utility production [0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone; 0068-0072 —  The optimal control problem may be solved to minimize the total energy costs of powering HVAC system… A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously… an objective function may be constructed based on a dynamically priced grid energy cost]; and 
510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS); 0070, 0078 — a demand response based Model Predictive Control (MPC) framework that computes control profiles of an HVAC system that minimize costs, considering grid purchased energy at dynamic pricing].
Regarding claim 4, Horesh discloses establishing at least one control profile of a plurality of control profiles in dependence upon the planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS); 0070, 0078 — a demand response based Model Predictive Control 
dynamically adjusting the at least one control profile of the plurality of control profiles in dependence upon at least an information item of a plurality of information items at a predetermined time [0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone…  the system shown in FIG. 5 may function as a feedback control system loop, in which the temperature set by the HVAC controller 512 affects the control and decision variables, which influence the thermal behavior of the zones in the building, and the results of the thermal behavior of the building are in turn used to recalibrate the thermal models at 502, which are used to predict another set of zone temperatures and power usage at 506, used as constraints in 508; 0068-0072 —  The optimal control problem may be solved to minimize the total energy costs of powering HVAC system… A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously… an objective function may be constructed based on a dynamically priced grid energy cost], each information item relating to at least one of user information relating to a user of the predetermined location at the predetermined time, biometric information relating to a user of the predetermined location at 512 affects the control and decision variables, which influence the thermal behavior of the zones in the building, and the results of the thermal behavior of the building are in turn used to recalibrate the thermal models at 502, which are used to predict another set of zone temperatures and power usage at 506, used as constraints in 508].
Regarding claim 5, Horesh discloses at least one of: 
summing the planned consumption for a predetermined portion of the predetermined period of time to establish the commitment for the utility [0033, 0050 — Eqn. 25 includes summing pt – grid purchased electricity]; and 
monitoring for a portion of the predetermined period of time the actual consumption versus planned consumption and adjusting one or more control settings relating to one or more consumption devices of the utility in dependence upon at least the actual consumption and the planned consumption.
Regarding claim 12, Horesh discloses a method of establishing control data for a controller controlling consumption of a utility for a location [0004-0005 — The method may also comprise determining a control profile of the HVAC system and sourcing decision of energy load of the HVAC system…  controlling HVAC systems in commercial buildings, residential building and other types of buildings such as hospital, schools, warehouses, airports and hotels (locations); 0020 — optimized HVAC control profile (control variable values over time)  through an 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption); 0069 —  a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced] comprising: 
employing acquired anonymised consumption data and ambient environment sensor data for a predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power usage (e.g., described above with reference to equations (4)-(5) and formulated as a constraint in equation (10)) may be periodically calibrated in a continuous manner. Dynamic and historical data for system variables, control variables, power (HVAC) usage, weather data, and building operations data may be collected or received to calibrate the thermal model. Dynamic and historical data here refers to a time series data, e.g., data received over time, e.g., 15 minute interval data for past 4 weeks; 0070 — time series data includes at least a zone temperature data associated with a building zone, energy usage data associated with the building zone, building operations data associated with the building zone and ambient temperature data. In one embodiment, at least some of the time series data are received 
acquiring projected activity data and environmental data for the predetermined location for a predetermined period of time in the future [0059, Fig. 5 — calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature (environmental data) and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data (projected activity data). The given values for zone temperature may include zone temperature data from previous time periods. The given values for weather data may include ambient temperature from previous time periods and/or the current time period… the control time period (e.g., the next 24 hours)(projected data, predetermined period of time in the future) — element 506 (Fig. 5) inputs weather forecast and building operations data of control time period (the control time period being the next 24 hrs.)]; 
establishing using the machine based learning algorithm a planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone]; and 
establishing at least one control profile of a plurality of control profiles for the controller in dependence upon the planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, 
Regarding claim 13, Horesh discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 2.
Regarding claim 14, Horesh discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 4.
Regarding claim 21, Horesh further discloses employing acquired consumption data and ambient environment sensor data for a predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power usage (e.g., described above with reference to equations (4)-(5) and formulated as a constraint in equation (10)) may be periodically calibrated in a continuous manner. Dynamic and historical data for system variables, control variables, power (HVAC) usage, weather data, and building operations data may be collected or received to calibrate the thermal model. Dynamic and historical data here refers to a time series data, e.g., data received over time, e.g., 15 minute interval data for past 4 weeks; 0070 — time series data includes at least a zone temperature data associated with a building zone, energy usage data associated with the building zone, building operations data associated with the building zone and ambient temperature data. In one embodiment, at least some of the time series data are received from a building automation controller that is connected to one or more sensors and/or one or more meters in a building. For instance, the building automation controller may be connected to at least a sensor] as a training set for a machine based 
acquiring projected activity data and environmental data for the predetermined location for a predetermined period of time in the future [0059, Fig. 5 — calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature (environmental data) and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data (projected activity data). The given values for zone temperature may include zone temperature data from previous time periods. The given values for weather data may include ambient temperature from previous time periods and/or the current time period… the control time period (e.g., the next 24 hours)(projected data, predetermined period of time in the future) — element 506 (Fig. 5) inputs weather forecast and building operations data of control time period (the control time period being the next 24 hrs.)]; 
establishing using the machine based learning algorithm a planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0060-0064 — At 508, MINLP model 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone]; and 
establishing the control data comprises establishing at least one control profile of a plurality of control profiles for the controller in dependence upon the planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building].
Regarding claim 25, Horesh discloses a method of establishing control data for a controller controlling consumption of a utility for a location [0004-0005 — The method may also comprise determining a control profile of the HVAC system and sourcing decision of energy load of the HVAC system…  controlling HVAC systems in commercial buildings, residential building and other types of buildings such as hospital, schools, warehouses, airports and hotels (locations); 0020 — optimized HVAC control profile (control variable values over time)  through an optimized combination of on-site energy storage (e.g., lead acid battery etc.) or on-site generation (e.g., CHP generator) along with demand response responded grid (utility) purchased energy; 0047 — A methodology of the present disclosure in one embodiment shown in FIG. 1 may determine simultaneously both the amounts of energy sources to be supplied and the control variables (e.g., temperatures to set to) over a future period of time; 0061 — At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption); 0069 —  a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced] comprising: 
executing a process upon a microprocessor [0079-0080, Fig. 9 —  multiprocessor systems, microprocessor-based systems…  program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks; 0092-0093 — computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or 
establishing the control data [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh in view of Boss et al. U.S. Patent Publication No. 20110172836 (hereinafter Boss).
Regarding claim 7, Horesh teaches all the limitations of the base claims as outlined above. 
But Horesh fails to clearly specify at least one of: 

the environmental data is acquired from at least one of a user associated with the location and an online service provider.
However, Boss teaches at least one of: 
the projected activity data is acquired from at least one of an agenda, a diary, a calendar and a social network for a user associated with the predetermined location [0037-0040, Fig. 1 — The load profile device is responsible for retrieving external location, transactional, and event data. Additionally, the load profile device transmits updates (i.e., to a local profile) to utility(s) 5. For example, an air conditioner/furnace thermostat (i.e., monitoring a cooling/heating schedule and determining a future time at which the air conditioner will be turned on/off) may be modified to receive calendar information associated with a users schedule to determine if the users residence will be occupied]; and 
the environmental data is acquired from at least one of a user associated with the location and an online service provider.
Horesh and Boss are analogous art.  They relate to power management systems, particularly grid-connected systems that power HVAC units.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by Horesh, by incorporating the above limitations, as taught by Boss.  

Regarding claim 16, Horesh discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 7.
Claim(s) 9-11, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh in view of Yu  U.S. Patent Publication No. 20140108093 (hereinafter Yu).
Regarding claim 9, Horesh teaches all the limitations of the base claims as outlined above. 
But Horesh fails to clearly specify incentivizing a user associated with the location to provide the planned utility consumption to a provider of the utility.
However, Yu teaches incentivizing a user associated with the location to provide the planned utility consumption to a provider of the utility [0003 — a utility company produces electricity; 0021-0024 — embodiments of the invention reduce demand uncertainty through incentives… This protocol gives the consumer sufficient incentive to provide accurate and useful forecast of demand; 0036-0038, Fig. 1 — Each user, at 104, first submits a forecast {circumflex over (x)} of their expected use to the producer, and for example, this may be a forecast of the user's demand over the next twenty-four hours… the commodity can be electricity, water, data bandwidth, or other articles, compositions, or services; 0045 — the utility might provide users with an incentive to give forecasts ].
Horesh and Yu are analogous art.  They relate to power management systems.

One of ordinary skill in the art would have been motivated to do this modification in order to allow the utilities to more accurately determine an optimum amount of power and how to produce that power, thereby minimizing costs, as taught by Yu [0004-0005, 0021-0024].  
Regarding claim 10, Horesh teaches all the limitations of the base claims as outlined above. 
But Horesh fails to clearly specify monitoring for a portion of the predetermined period of time the actual consumption versus planned consumption; 
determining whether the actual consumption is within a set of predetermined limits of a plurality of sets of predetermined limits of the planned consumption; 
rewarding the consumer in dependence upon the set of predetermined limits met.
However, Yu teaches monitoring for a portion of the predetermined period of time the actual consumption versus planned consumption [0037-0039, Figs. 2-3 — The producer, at 106, produces an amount of the commodity based on the forecasts of all the users. At 110, an amount x of the commodity is then consumed by the users or consumers. The producer, at 112, can observe this amount x through, for example, smart meters or other devices. Thereafter, each user, at 114, pays the producer an amount p(x, .parallel.x-{circumflex over (x)}.parallel.) that depends on the actual amount x consumed by the user, the quality of the user's forecast .parallel.x-{circumflex over (x)}.parallel., and the pricing policy p announced by the producer]; 

rewarding the consumer in dependence upon the set of predetermined limits met [0021-0024 — The closer each user's forecast is to their actual consumption, the lower the price is to that user; 0036-0038, Fig. 1 — Each user, at 104, first submits a forecast {circumflex over (x)} of their expected use to the producer, and for example, this may be a forecast of the user's demand over the next twenty-four hours… the commodity can be electricity, water, data bandwidth, or other articles, compositions, or services; 0039-0041, Figs. 2-3 — The forecasts can be of a mean, of a variance, or of upper and lower bounds of expected use].
Horesh and Yu are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by Horesh, by incorporating the above limitations, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the utilities to more accurately determine an optimum amount of power and how to produce that power, thereby minimizing costs, as taught by Yu [0004-0005, 0021-0024, 0039].  
Regarding claim 11, the combination of Horesh and Yu teaches all the limitations of the base claims as outlined above. 
Further, Yu teaches that the set of predetermined limits are established in dependence upon at least one of the utility and temporal data [0039-0041, Figs. 2-3 — The forecasts can be of a mean, of a variance, or of upper and lower bounds of expected use… Every twenty-for hours, each user submits a forecast for its own demand for each of the next twenty-for hours (temporal data)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by the combination of Horesh and Yu, by incorporating the above limitations, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow the utilities to more accurately determine an optimum amount of power and how to produce that power, thereby minimizing costs for relevant time periods, as taught by Yu [0004-0005, 0021-0024, 0039-0041].  
Regarding claim 15, Horesh teaches all the limitations of the base claims as outlined above. 
Further, Horesh teaches monitoring for a portion of the predetermined period of time the actual consumption [0065, Fig. 6 — MPC server 602 may also receive data such as historic and/or current zone temperature data, past and/or current power usage data, past and/or current temperature set point data from the BAS controller 604. This data may be used by the MPC server 602 in recalibrating the thermal models, e.g., zone temperature and power usage models, 502 in FIG. 5. The controller 604 may receive information such as the zone temperature data and power usage data from one or more sensors and/or one or more meters 606]; and 
adjusting one or more control settings relating to the control profile of the plurality of control profiles in dependence upon at least the actual consumption and the planned consumption [0065, Fig. 6 — MPC server 602 may also receive data such as historic and/or current zone temperature data, past and/or current power usage data, past and/or current temperature set point data from the BAS controller 604. This data may be used by the MPC server 602 in recalibrating the thermal models, e.g., zone temperature and power usage models, e.g., shown at 502 in FIG. 5. The controller 604 may receive information such as the zone temperature data and power usage data from one or more sensors and/or one or more meters 606; 0069-0070 —   a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced. A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously based on dynamic profiles of sensor data (and/or meter data)].
But Horesh fails to clearly specify monitoring for a portion of the predetermined period of time the actual consumption versus planned consumption.
However, Yu teaches monitoring for a portion of the predetermined period of time the actual consumption versus planned consumption [0037-0039, Figs. 2-3 — The producer, at 106, produces an amount of the commodity based on the forecasts of all the users. At 110, an amount 
Horesh and Yu are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by Horesh, by incorporating the above limitations, as taught by Yu.  
One of ordinary skill in the art would have been motivated to do this modification to enable a system to adapt when actual versus predicted consumption changes, as suggested by Yu [0037-0042].  
Regarding claim 18, Horesh discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claims 9 and 10.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh in view of Matan et al.  U.S. Patent Publication No. 20160204606 (hereinafter Matan).
Regarding claim 22, Horesh teaches all the limitations of the base claims as outlined above. 
Further, Horesh teaches acquiring consumption data of at least one of a utility, a consumable, and a service for a predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) 
acquiring ambient environment sensor data for the predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power 
employing the acquired consumption data and ambient environment data as a training set for a machine based learning algorithm [0026 — the neural network is trained on historic time-series data (e.g., few weeks' time series data). The entire dataset for neural network training may be randomly divided into three contiguous blocks: training, validation and testing; 0069 — a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced. A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously based on dynamic profiles of sensor data (and/or meter data)]; 
acquiring projected activity data and environmental data for the predetermined location for a predetermined period of time in the future [0059, Fig. 5 — calibrated thermal models of 502 are 
establishing using the machine based learning algorithm a planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone]; and 
establishing the control data comprises: establishing a plurality of control profiles for the controller in dependence upon the planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building], 
each control profile associated with a controller within the predetermined location capable of consuming the at least one of the utility, the consumable, and the service; and transmitting the control profile of the plurality of control profiles to its controller [0004 — a control profile of the HVAC system and sourcing decision of energy load of the HVAC system simultaneously based on the objective function and the plurality of constraints. The method may further comprise transmitting the control profile to the building automation controller for controlling the HVAC system in accordance with the control profile; 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building].
But Horesh fails to clearly specify each control associated with a predetermined element within a predetermined location capable of consuming the at least one of the utility, the consumable, and the service; and transmitting each control of the plurality of controls to its associated predetermined element.
However, Matan teaches each control associated with a predetermined element within a predetermined location capable of consuming the at least one of the utility, the consumable, and the service; and transmitting each control of the plurality of controls to its associated predetermined element [0032, Figs. 1-3 — a consumer node can be a customer premises (location); 0066-0067 — control nodes 332 and 334 are coupled to a central data center 310. Data center 310 can aggregate information about the operation of multiple distributed nodes within the grid network of system 300. Data center 310 is central in that control nodes 332 and 334 provide data to and receive information from the data center. In one embodiment, data center 310 includes processing and analysis engines that can determine what operation each node should take in response to grid conditions; 0110, Fig. 7 —  aggregator 710 is associated with a control node that can provide power to local loads and to the grid. Thus, forecast logic 730 can determine the best use of locally generated energy, for example. Forecast logic 730 can 1318. … The aggregator can control an interface with converter/inverter hardware to provide power to local capacity and/or to the grid in accordance with the operation computed based on the information, 1320].
Horesh and Matan are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by Horesh, by incorporating the above limitations, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification to enable aggregate control of multiple loads in a distributed system, as suggested by Matan [0030-0032].  
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horesh in view of Matan and further in view of Boss.
Regarding claim 23, Horesh teaches all the limitations of the base claims as outlined above. 
Further, Horesh teaches acquiring consumption data of at least one of a utility, a consumable, and a service for a predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power usage (e.g., described above with reference to equations (4)-(5) and formulated as a constraint in equation (10)) may be periodically calibrated in a continuous manner. Dynamic and historical data for system variables, control variables, power (HVAC) usage, weather data, and building operations data may be 
acquiring ambient environment sensor data for the predetermined location with associated time data [0057, Fig. 5 — the thermal behavior models for zone temperature (e.g., described above with reference to equations (1)-(3) and formulated as a constraint in equation (9)) and power usage (e.g., described above with reference to equations (4)-(5) and formulated as a constraint in equation (10)) may be periodically calibrated in a continuous manner. Dynamic and historical data for system variables, control variables, power (HVAC) usage, weather data, and building operations data may be collected or received to calibrate the thermal model. Dynamic and 
employing the acquired consumption data and ambient environment data as a training set for a machine based learning algorithm [0026 — the neural network is trained on historic time-series data (e.g., few weeks' time series data). The entire dataset for neural network training may be randomly divided into three contiguous blocks: training, validation and testing; 0069 — a methodology of the present disclosure in one embodiment may optimally decide control profiles of an HVAC system and how the energy or power (load) needed by the HVAC system is sourced. A methodology of the present disclosure in one embodiment may model an energy load (e.g., power usage) with a machine learning technique such as a neural network technique, and calibrate the model dynamically and continuously based on dynamic profiles of sensor data (and/or meter data)]; 
acquiring projected activity data and environmental data for the predetermined location for a predetermined period of time in the future [0059, Fig. 5 — calibrated thermal models of 502 are utilized to generate predicted or forecasted values for zone temperature (environmental data) and power usage over time (e.g., over a control time period) given the values for zone temperature, weather data, and building operations data (projected activity data). The given values for zone temperature may include zone temperature data from previous time periods. The given values for 
establishing using the machine based learning algorithm a planned utility consumption over the predetermined period of time for a plurality of time slots within the predetermined period of time for the predetermined location [0026 — the first transfer function (hyperbolic tangent) results in Mixed-Integer Non-Linear Programming (MINLP) problem… the neural network is trained on historic time-series data (e.g., few weeks' time series data); 0060-0064 — At 508, MINLP model constraints are constructed based on the predicted values. In addition, the modeled constraints may include sourcing the predicted HVAC load (utility consumption) … At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered, e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) (utility consumption) at the corresponding every interval of time (slot) over the control period for every zone]; 
summing the planned utility consumptions for a predetermined location to generate a cumulative planned utility consumption [0033, 0050 — Eqn. 25 includes summing pt – grid purchased electricity]; and 
establishing the control data comprises: 
determining in dependence upon at least the cumulative planned utility consumption a control profile adjustment [0026 — the first transfer function (hyperbolic tangent) results in Mixed-510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building]; and 
transmitting the control profile adjustment to the controller of a physical element associated with the predetermined location capable of consuming the utility [0004 —  a control profile of the HVAC system and sourcing decision of energy load of the HVAC system simultaneously based on the objective function and the plurality of constraints. The method may further comprise transmitting the control profile to the building automation controller for controlling the HVAC system in accordance with the control profile; 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed at 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building].
But Horesh fails to clearly specify predetermined locations, transmitting the planned utility consumption for the predetermined location; and transmitting the control adjustment to each controller of a physical element associated with each predetermined location of the predetermined plurality of predetermined locations capable of consuming the utility.
However, Matan teaches predetermined locations [0032, Figs. 1-3 — a consumer node can be a customer premises (location); 0066-0067 — control nodes 332 and 334 are coupled to a central data center 310. Data center 310 can aggregate information about the operation of multiple distributed nodes within the grid network of system 300]; and transmitting the control adjustment to each controller of a physical element associated with each predetermined location of the predetermined plurality of predetermined locations capable of consuming the utility [0032, Figs. 1-3 — a consumer node can be a customer premises (location); 0066-0067 — control nodes 332 and 334 are coupled to a central data center 310. Data center 310 can aggregate information about the operation of multiple distributed nodes within the grid network of system 300. Data center 310 is central in that control nodes 332 and 334 provide data to and receive information from the data center. In one embodiment, data center 310 includes processing and analysis engines that can determine what operation each node should take in response to grid conditions; 0110, Fig. 7 —  aggregator 710 is associated with a control node that can provide power to local loads and to the grid. Thus, forecast logic 730 can determine the best use of locally generated 1318. … The aggregator can control an interface with converter/inverter hardware to provide power to local capacity and/or to the grid in accordance with the operation computed based on the information, 1320 (transmitting the control adjustment to each controller)].
Horesh and Matan are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by Horesh, by incorporating the above limitations, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification to enable aggregate control of multiple loads in a distributed system, as suggested by Matan [0030-0032].  
But the combination of Horesh and Matan fails to clearly specify transmitting the planned utility consumption for the predetermined location.
However, Boss teaches transmitting the planned utility consumption for the predetermined location [0039-0040, Fig. 2 — Mobile computing system(s) 15n may belong to a single user associated with locations 18a and 18n. Alternatively, mobile computing system(s) 15n may belong to multiple users associated with locations 18a and 18n. Mobile computing system(s) 15n are enabled to generate load profiles for predicting an amount of power usage (i.e., with respect to power consumption devices 14a . . . 14n and 24a . . . 24n) associated with a power transmission grid 7. Mobile computing system(s) 15n may transmit (e.g., to utility(s) 5) a packet 
Horesh, Matan and Boss are analogous art.  They relate to power management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by the combination of Horesh and Matan, by incorporating the above limitations, as taught by Boss.  
One of ordinary skill in the art would have been motivated to do this modification to assist power providers by improving the management of usage data from multiple locations, as suggested by Boss [0002, 0031, 0039-0040].  
Regarding claim 24, the combination of Horesh, Matan and Boss teaches all the limitations of the base claims as outlined above. 
Further, Horesh teaches that the control profile adjustment is employed by a controller to adjust a control profile of the physical element [0004 — a control profile of the HVAC system and sourcing decision of energy load of the HVAC system simultaneously based on the objective function and the plurality of constraints. The method may further comprise transmitting the control profile to the building automation controller for controlling the HVAC system in accordance with the control profile; 0041 —  A profile may be determined for each of multiple zones; 0060-0064 —At 510, MINLP is solved using the objective function constructed 504 and constraints constructed at 508 to determine a control variable profile (e.g., temperature set point at every interval of time over the control period for every zone being considered (plurality of control profiles), e.g., T.sub.t,z.sup.zone), energy to use (e.g., grid electricity to use, p.sub.t) at the corresponding every interval of time (slot) over the control period for every zone… At 512, the control variable profile may be transmitted or fed into an HVAC controller, e.g., of a building automation system (BAS)…. The control variable profile, for example, may include a temperature value (temperature set point) for every interval of time that the HVAC controller may set in order to achieve the desired target zone temperature… the zones in the building].
Further, Matan teaches the control adjustment is employed by each controller to adjust a control of the physical element [0032, Figs. 1-3 — a consumer node can be a customer premises (location); 0066-0067 — control nodes 332 and 334 are coupled to a central data center 310. Data center 310 can aggregate information about the operation of multiple distributed nodes within the grid network of system 300. Data center 310 is central in that control nodes 332 and 334 provide data to and receive information from the data center. In one embodiment, data center 310 includes processing and analysis engines that can determine what operation each node should take in response to grid conditions; 0110, Fig. 7 —  aggregator 710 is associated with a control node that can provide power to local loads and to the grid. Thus, forecast logic 730 can determine the best use of locally generated energy, for example. Forecast logic 730 can determine how to best control interfaces based on where the maximum financial reward is for the consumer; 0192, Fig. 13 — the aggregator generates one or more controls for interface hardware based on the computed action(s), and/or predictions, 1318. … The aggregator can control an 1320].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the power management system and method, as taught by the combination of Horesh, Matan and Boss by incorporating the above limitations, as taught by Matan.  
One of ordinary skill in the art would have been motivated to do this modification to enable aggregate control of multiple loads in a distributed system, as suggested by Matan [0030-0032].  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drees et al. U.S. Patent Publication No. 20170103483, which discloses a building management system.
Dong et al. ‘INTEGRATED BUILDING CONTROL BASED ON 1 OCCUPANT BEHAVIOR PATTERN DETECTION AND LOCAL WEATHER FORECASTING’ Proceedings of Building Simulation 2011:12th Conference of International Building Performance Simulation Association, which discloses a system for integrated building heating, cooling and ventilation control to reduce energy consumption based on the prediction of occupant behavior patterns and local weather conditions.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119